Name: Commission Directive 76/434/EEC of 13 April 1976 adapting to technical progress the Council Directive of 19 November 1973 on the approximation of the laws of the Member States relating to the certification and marking of wire-ropes, chains and hooks
 Type: Directive
 Subject Matter: nan
 Date Published: 1976-05-08

 Avis juridique important|31976L0434Commission Directive 76/434/EEC of 13 April 1976 adapting to technical progress the Council Directive of 19 November 1973 on the approximation of the laws of the Member States relating to the certification and marking of wire-ropes, chains and hooks Official Journal L 122 , 08/05/1976 P. 0020 - 0023 Finnish special edition: Chapter 13 Volume 5 P. 0016 Greek special edition: Chapter 13 Volume 3 P. 0220 Swedish special edition: Chapter 13 Volume 5 P. 0016 Spanish special edition: Chapter 13 Volume 5 P. 0019 Portuguese special edition Chapter 13 Volume 5 P. 0019 ++++ ( 1 ) OJ N L 335 , 5 . 12 . 1973 , P . 51 . COMMISSION DIRECTIVE OF 13 APRIL 1976 ADAPTING TO TECHNICAL PROGRESS THE COUNCIL DIRECTIVE OF 19 NOVEMBER 1973 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO THE CERTIFICATION AND MARKING OF WIRE-ROPES , CHAINS AND HOOKS ( 76/434/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DIRECTIVE OF 19 NOVEMBER 1973 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO THE CERTIFICATION AND MARKING OF WIRE-ROPES , CHAINS AND HOOKS ( 1 ) , AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS TECHNICAL PROGRESS MAKES POSSIBLE THE SIMPLIFICATION OF THE NECESSARY INFORMATION FOR THE MARKING OF WIRE-ROPES , CHAINS AND HOOKS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE ON THE ADAPTATION TO TECHNICAL PROGRESS OF THE DIRECTIVE ENVISAGING THE ELIMINATION OF TECHNICAL BARRIERS TO TRADE IN THE LIFTING AND MECHANICAL HANDLING APPLIANCES SECTOR , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEX TO THE COUNCIL DIRECTIVE OF 19 NOVEMBER 1973 IS REPLACED BY THE ANNEX TO THIS DIRECTIVE . ARTICLE 2 1 . THE MEMBER STATES SHALL PUT INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NEEDED IN ORDER TO COMPLY WITH THIS DIRECTIVE WITHIN NINE MONTHS OF ITS NOTIFICATION , AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . 2 . THE MEMBER STATES SHALL COMMUNICATE TO THE COMMISSION THE TEXT OF THE PROVISIONS OF NATIONAL LAW WHICH THEY ADOPT OR INTEND TO ADOPT IN THE FIELD COVERED BY THIS DIRECTIVE . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 APRIL 1976 . FOR THE COMMISSION FINN GUNDELACH MEMBER OF THE COMMISSION ANNEX 1 . GENERAL PROVISIONS 1.1 . EVERY LENGTH OF WIRE-ROPE AND CHAIN AND EVERY HOOK SHALL BEAR A MARK OR , IF MARKING IS NOT POSSIBLE , A SMALL PLATE OR RING SECURELY ATTACHED , WHICH SHALL CARRY INFORMATION AS TO THE MANUFACTURER OR HIS AUTHORIZED AGENT ESTABLISHED IN THE EUROPEAN ECONOMIC COMMUNITY AND INDENTIFY THE RELEVANT CERTIFICATE ( CF . POINTS 2.1 , 3.1 AND 4.1 ) . 1.2 . THE MANUFACTURER OR HIS AUTHORIZED AGENT ESTABLISHED IN THE EUROPEAN ECONOMIC COMMUNITY SHALL CERTIFY BY MEANS OF THE RELEVANT CERTIFICATE THAT EVERY LENGTH OF WIRE-ROPE AND CHAIN AND EACH HOOK COMPLIES WITH THE CHARACTERISTICS INDICATED ( CF . POINTS 2.1 , 3.1 AND 4.1 ) . 2 . PROVISIONS CONCERNING WIRE-ROPES 2.1 . THE MANUFACTURER OR HIS AUTHORIZED AGENT ESTABLISHED IN THE EUROPEAN ECONOMIC COMMUNITY SHALL ISSUE FOR EACH WIRE-ROPE A CERTIFICATE CONTAINING AT LEAST THE FOLLOWING INFORMATION : ( 1 ) THE NAME AND ADDRESS OF THE MANUFACTURER OR HIS AUTHORIZED AGENT ESTABLISHED IN THE EUROPEAN ECONOMIC COMMUNITY ; ( 2 ) NOMINAL DIAMETER ; ( 3 ) NOMINAL MASS PER LINEAR METRE ; ( 4 ) TYPE OF LAY ( ORDINARY LAY , LANG'S LAY , ALTERNATE LAY ) AND DIRECTION OF LAY ( RIGHT HAND , LEFT HAND ) ; ( 5 ) PREFORMED OR NOT PREFORMED ; ( 6 ) CONSTRUCTION ( COMPOSITION AND TYPE OF WIRE-ROPE , NUMBER OF STRANDS , NUMBER OF WIRES PER STRAND , NATURE OF CORE AND COMPOSITION IF OF STEEL ; ( 7 ) TENSILE GRADE ( S ) OF THE WIRES ; ( 8 ) MINIMUM BREAKING LOAD OF ROPE ( THAT IS THE MINIMUM LOAD WHICH SHALL BE REACHED IN THE TENSILE TEST TO DESTRUCTION ) . IF A TENSILE TEST TO DESTRUCTION HAS BEEN CARRIED OUT INFORMATION ABOUT THE TEST SHALL BE GIVEN ; ( 9 ) SURFACE FINISH OF WIRE : IF WIRE IS GALVANIZED GIVE GRADE OR QUALITY . IF OTHER PROTECTIVE FINISH GIVE DETAILS ; ( 10 ) IF THE WIRES ARE NOT MADE OF CARBON STEEL , STATE SPECIFICATIONS ; ( 11 ) IF THE WIRE-ROPE IS MADE TO A NATIONAL OR INTERNATIONAL STANDARD , IDENTIFY THIS STANDARD ; ( 12 ) IF TESTS HAVE BEEN CARRIED OUT ON THE WIRES , AND / OR ON THE ROPES STATE THE STANDARD OR SPECIFICATION TO WHICH THE TESTS COMPLY . IF NOT TO A STANDARD OR SPECIFICATION , THESE TESTS SHOULD BE DETAILED , AS WELL AS THE RESULTS ; ( 13 ) IF THE CONSTRUCTION OR COMPOSITION OF THE ROPE IS SUCH AS TO REQUIRE SPECIAL MAINTENANCE AND / OR INSPECTION , INSTRUCTIONS SHALL BE SUPPLIED ; ( 14 ) SIGNATURE IN ACCORDANCE WITH POINT 1 ; ( 15 ) POSITION OF SIGNATORY IN MANUFACTURING COMPANY OR THE MANUFACTURER'S AUTHORIZED AGENT ; ( 16 ) PLACE AND DATE . 3 . PROVISION CONCERNING ROUND STEEL CHAINS 3.1 . THE MANUFACTURER OR HIS AUTHORIZED AGENT ESTABLISHED IN THE EUROPEAN ECONOMIC COMMUNITY SHALL ISSUE FOR EACH CHAIN A CERTIFICATE BEARING AT LEAST THE FOLLOWING INFORMATION : ( 1 ) THE NAME AND ADDRESS OF THE MANUFACTURER OR HIS AUTHORIZED AGENT ESTABLISHED IN THE EUROPEAN ECONOMIC COMMUNITY ; ( 2 ) CHARACTERISTICS FOR NON-CALIBRATED CHAINS : NOMINAL EXTERNAL LENGTH OF THE LINK , NOMINAL EXTERNAL WIDTH , NOMINAL DIAMETER OF THE WIRE WITH INDICATION OF TOLERANCES ; ENCLOSE A SCHEMATIC DRAWING OF AT LEAST TWO CONSECUTIVE LINKS SHOWING THE DIMENSIONS ; ( 3 ) CHARACTERISTICS FOR CALIBRATED CHAINS : NOMINAL EXTERNAL LENGTH OF THE LINK , NOMINAL EXTERNAL WIDTH , NOMINAL DIAMETER OF THE WIRE , NOMINAL PITCH , WITH INDICATION OF TOLERANCES RELATING TO ALL THESE DIMENSIONS ; ENCLOSE A SCHEMATIC DRAWING OF AT LEAST TWO CONSECUTIVE LINKS SHOWING THE DIMENSIONS ; ( 4 ) NOMINAL MASS PER LINEAR METRE ; ( 5 ) THE METHOD OF WELDING THE LINKS ; ( 6 ) THE VALUE OF THE PROOF LOAD APPLIED TO THE WHOLE CHAIN AFTER HEAT TREATMENT ; ( 7 ) MINIMUM BREAKING LOAD OF THE CHAIN ( THAT IS THE MINIMUM LOAD WHICH SHALL BE REACHED IN THE TENSILE TEST TO DESTRUCTION ) ; ( 8 ) THE MINIMUM TOTAL ULTIMATE ELONGATION EXPRESSED AS A PERCENTAGE ALSO STATE LENGTH OF SAMPLES OR NUMBER OF LINKS TESTED ; ( 9 ) MATERIAL PROPERTIES OF THE CHAIN ( E.G . INTERNATIONAL GRADE OF THE CHAIN OR ALTERNATIVELY SPECIFICATION OF THE STEEL OF THE CHAIN ) ; ( 10 ) THE TYPE OF THE HEAT TREATMENT APPLIED ; ( 11 ) IF THE CHAIN IS MADE TO A NATIONAL OR INTERNATIONAL STANDARD , IDENTIFY THIS STANDARD ; ( 12 ) IF TESTS HAVE BEEN CARRIED OUT ON THE CHAIN , STATE THE STANDARD OR SPECIFICATION TO WHICH THE TESTS COMPLY . IF NOT TO A STANDARD OR SPECIFICATION , THESE TESTS SHOULD BE DETAILED AND THE RESULTS GIVEN ; ( 13 ) IF THE PROPERTIES OF THE CHAIN REQUIRE SPECIAL TREATMENT , MAINTENANCE AND / OR INSPECTION INFORMATION SHALL BE GIVEN ; ( 14 ) SIGNATURE IN ACCORDANCE WITH POINT 1 ; ( 15 ) POSITION OF SIGNATORY IN MANUFACTURING COMPANY OR THE MANUFACTURER'S AUTHORIZED AGENT ; ( 16 ) PLACE AND DATE . 3.2 . CHAIN MANUFACTURED TO A NATIONAL OR AN INTERNATIONAL STANDARD SHALL BEAR LEGIBLE AND PERMANENT QUALITY MARKS IN ACCORDANCE WITH THE RELEVANT STANDARD . THESE QUALITY MARKS SHALL BE PUT ON EACH LENGTH OF CHAIN : THERE SHALL BE AT LEAST ONE MARK PER METRE OR ONE MARK ON ONE LINK IN EVERY 20 LINKS , WHICHEVER IS THE LESSER INTERVAL . THE MARKS SHALL HAVE THE FOLLOWING DIMENSIONS : NOMINAL DIAMETER OF THE WIRE * MINIMUM DIMENSIONS OF THE FIGURES ( IN MM ) * ( IN MM ) UP TO 8 INCLUSIVE * 2 OVER 8 UP TO 12 * 5 INCLUSIVE * 3 OVER 12 * 5 UP TO 26 INCLUSIVE * 4 * 5 OVER 26 * 6 4 . PROVISIONS CONCERNING HOOKS 4.1 . THE MANUFACTURER OR HIS AUTHORIZED AGENT ESTABLISHED IN THE EUROPEAN ECONOMIC COMMUNITY SHALL ISSUE FOR EACH BATCH OF HOOKS , OR AT THE REQUEST OF THE USER , FOR EACH HOOK , A CERTIFICATE BEARING AT LEAST THE FOLLOWING INFORMATION : ( 1 ) THE NAME AND ADDRESS OF THE MANUFACTURER OR HIS AUTHORIZED AGENT ESTABLISHED IN THE EUROPEAN ECONOMIC COMMUNITY ; ( 2 ) IF THIS CERTIFICATE APPLIES TO A BATCH OF HOOKS STATE HOW MANY WERE IN THE BATCH ; ( 3 ) THE TYPE OF HOOK ; ( 4 ) THE DIMENSIONAL CHARACTERISTICS : ENCLOSE SCHEMATIC DRAWING OF THE HOOK SHOWING PRINCIPAL DIMENSIONS ; ( 5 ) THE MAXIMUM PROOF LOAD WHICH CAN BE APPLIED TO THE HOOK SUCH THAT AFTER REMOVAL OF THE PROOF LOAD THERE IS NO SIGNIFICANT PERMANENT DEFORMATION ; IN NO CASE SHALL THE PERMANENT DEFORMATION AS MEASURED ACROSS THE OPENING OF THE HOOK EXCEED 0 * 25 % ; ( 6 ) THE LOAD AT WHICH THE HOOK JUST OPENS OR WOULD OPEN TO SUCH AN EXTENT THAT IT IS NO LONGER CAPABLE OF SUPPORTING THE LOAD ; IN THE CASE OF A HOOK THE CONSTRUCTION OF WHICH IS SUCH , THAT IT IS OR WOULD BE LIKELY TO BREAK RATHER THAN DROP THE LOAD DUE TO OPENING OF THE HOOK , THE MINIMUM BREAKING LOAD SHOULD BE STATED ; ( 7 ) MATERIAL PROPERTIES OF THE HOOK ( E.G . INTERNATIONAL GRADE OF THE HOOK OR ALTERNATIVELY SPECIFICATION OF THE STEEL OF THE HOOK ) ; ( 8 ) TYPE OF HEAT TREATMENT APPLIED DURING MANUFACTURE OF THE HOOK ; ( 9 ) IF THE HOOK IS MADE TO A NATIONAL OR INTERNATIONAL STANDARD , IDENTIFY THIS STANDARD AND IDENTIFY THE HOOK ACCORDING TO THIS STANDARD ; ( 10 ) IF TESTS HAVE BEEN CARRIED OUT ON THE HOOK ( S ) STATE THE STANDARDS OR SPECIFICATIONS TO WHICH THE TESTS COMPLY . IF NOT TO A STANDARD OR SPECIFICATION , THESE TESTS SHOULD BE DETAILED ( IN THE CASE OF BATCHES THE NUMBER OF SAMPLES ) AS WELL AS THE RESULTS ; ( 11 ) IF THE PROPERTIES OF THE HOOK REQUIRE SPECIAL TREATMENT , MAINTENANCE AND / OR INSPECTION INFORMATION SHALL BE GIVEN ; ( 12 ) SIGNATURE IN ACCORDANCE WITH POINT 1 ; ( 13 ) POSITION OF SIGNATORY IN MANUFACTURING COMPANY OR THE MANUFACTURER'S AUTHORIZED AGENT ; ( 14 ) PLACE AND DATE . 4.2 . A HOOK MANUFACTURED TO A NATIONAL OR INTERNATIONAL STANDARD MUST BEAR A LEGIBLE AND PERMANENT QUALITY MARK IN ACCORDANCE WITH THAT STANDARD .